Case 1:18-cv-01552-RJL Document 34-10 Filed 08/31/20 Page 1 of 12




                     EXHIBIT E
       Case 1:18-cv-01552-RJL Document 34-10 Filed 08/31/20 Page 2 of 12




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

WOODHULL FREEDOM                               )
FOUNDATION, HUMAN RIGHTS                       )
WATCH, ERIC KOSZYK,                            )
JESSE MALEY a/k/a ALEX                         )
ANDREWS, and THE INTERNET                      )
ARCHIVE,                                       )
                                               )
                                               )
               Plaintiffs,                     )
                                               )       Case No. 18-cv-01552-RJL
       v.                                      )
                                               )
UNITED STATES OF AMERICA                       )
and JEFFERSON B. SESSIONS,                     )
in his Official Capacity as                    )
ATTORNEY GENERAL OF                            )
THE UNITED STATES,                             )
                                               )
               Defendants.                     )
                                               )

                             DECLARATION OF JESSE MALEY

       Pursuant to 28 U.S.C. § 1746, I, JESSE MALEY, hereby declare as follows:


       1.      I am the co-founder, organizer, and board member of several organizations and a

website that advocate for or support sex workers’ health, safety, and human rights who resides in

Altamonte Springs, Florida. I have personal knowledge of the matters stated in this declaration.

If called upon to do so, I am competent to testify to all matters set forth herein.

       2.      As set forth below, the passage of the Allow States and Victims to Fight Online

Sex Trafficking Act, (“FOSTA”) continues to expose much of my online advocacy for sex

workers to potential criminal prosecution and civil liability. FOSTA has also harmed my ability

to reach sex workers online to provide them with important health and safety information, a

problem exacerbated by the ongoing Coronavirus pandemic.
       Case 1:18-cv-01552-RJL Document 34-10 Filed 08/31/20 Page 3 of 12




       Sex Worker Advocacy

       3.      For roughly 10 years, I have worked as a community organizer and advocate for

sex workers, including acting as the co-founder, director, employee, or volunteer for

organizations that provide direct services to sex workers and advocate on broader issues

impacting sex workers. In my work, I identify myself as Alex Andrews.

       4.      I am currently a member of the board of directors of the Sex Workers Outreach

Project USA (“SWOP USA”). SWOP USA is a national social justice network dedicated to the

fundamental human rights of people involved in the sex trade and their communities, focusing on

ending violence and stigma through education and advocacy.

       5.      SWOP USA was founded in 2003 and promotes decriminalization as the best

means of decreasing harm and promoting agency among people in the sex trade. SWOP adopts

the principles and practices of nonviolent action in order to reduce violence and achieve dignity

and rights for sex workers. SWOP is committed to the respect, safety, and autonomy of all sex

workers, and seeks to amplify the voices of those who are often left out of discourse around the

issues we address collectively as a social justice movement.

       6.      SWOP USA operates a volunteer-staffed hotline where current and former sex

workers, as well as activists and other seeking peer support, can access direct support.

       7.      SWOP USA also assists advocates throughout the country in creating local

SWOP chapters that provide public education, awareness, advocacy, peer support,

empowerment, and leadership development for sex workers and their allies. SWOP USA

sometimes provides financial support to these chapters.

       8.      In addition to my role with SWOP USA, I founded the local chapter SWOP

Orlando, which provides a range of direct services to sex workers in the region and also




                                                 2
       Case 1:18-cv-01552-RJL Document 34-10 Filed 08/31/20 Page 4 of 12




advocates on behalf of them. In my role as founder of SWOP Orlando, I have regularly met with

local and state elected officials to advocate for sex workers’ rights and their basic dignity.

       9.      I also co-founded another chapter affiliated with SWOP USA, called SWOP

Behind Bars, in May 2016. SWOP Behind Bars was created to provide support and services to

sex works in prisons and jails throughout the United States. SWOP Behind Bars operates a

support line that connects sex workers with national and local resources they need, including

local SWOP chapters or other sex worker advocacy or support organizations.

       10.     SWOP Behind Bars provides an electronic newsletter to incarcerated sex workers,

a pen pal service, and also allows individuals to request necessities that other members or

supporters can purchase for them. The goal of all of these services is to provide individuals in

prison with a community and support network. This is essential because sex work and

imprisonment are extremely isolating.

       11.     SWOP Behind Bars also publishes a re-entry guide for individuals being released

from prison with the goal helping people transition back to their community and not re-offend.

       12.       Before moving to Florida in 1991, I operated an escort service in San Antonio,

Texas that closed the same year. All of my employees were at least 21 years old. In 1993, I was

convicted of one count of aggravated promotion of prostitution in violation of Texas law. I was

sentenced to 10 years of probation, and the probation was terminated three years early in 2001. I

no longer operate the escort service and have not since my conviction. Rather, I have been an

advocate and ally for sex workers as described above and have also owned a business in Florida

with my husband.




                                                  3
       Case 1:18-cv-01552-RJL Document 34-10 Filed 08/31/20 Page 5 of 12




       Rate That Rescue Review Website

       13.     In 2015 I collaborated with other advocates and sex workers to create an online

resource for sex workers to learn more about the various organizations that provide services to

them. As described below, the website’s content has broadened to serve as a more

comprehensive review website for a variety of services that sex workers use.

       14.     The website, Rate That Rescue (www.ratethatrescue.org), is a sex worker-led,

public, free, community effort to help everyone share information about both the organizations

they can rely on, and those they should avoid.

       15.     Rate That Rescue was created in response to the rapid growth of organizations

that have publicly stated missions to assist or rescue sex workers. The site works as a ratings and

review website of these various organizations, hosting content created by both organizations and

the sex worker community.

       16.     We created the website because we were concerned that many of the

organizations were often failing to help sex workers and sometimes were harming them. This

concern was based on experiences by the organizers of the website and others in the sex worker

community who either had sought help from or had been provided services by these

organizations. To read more about the beginnings of Rate That Rescue, visit

https://www.ratethatrescue.org/wp/about/how-rate-that-rescue-got-started/.

       17.     Some rescue organizations, for example, fail to distinguish between adult sex

workers who choose their work and those who are coerced into sex work. Because those

organizations treat all sex workers as victims, the services and support they provide often do not

match the needs of sex workers who do not view themselves as victims. This discrepancy can

frustrate and harm sex workers using the organization’s services.




                                                 4
        Case 1:18-cv-01552-RJL Document 34-10 Filed 08/31/20 Page 6 of 12




        18.     Based on my experience from working directly with a variety of sex workers for

more than 25 years, I have observed that sex workers have a diverse set of needs that often are

unrelated to their sex work. Those needs can include help with substance abuse and addiction,

intimate partner violence, and healthcare. Given the varying needs among sex workers, I believe

it is essential that sex workers have the opportunity to understand the services organizations

provide before seeking their help.

        19.     Rate That Rescue was intended to provide sex workers seeking help or who are

contacted by various organizations with information about those organizations, based on the

experiences of other sex workers. We believe that sex workers who have received services from

the various organizations are in the best position to describe their experiences and provide

feedback.

        20.     Similar to many other online review website, Rate That Rescue works by

allowing any user to create a listing for a particular organization or to post a review of any

organization. Users can post anonymously or create an account. After creating an account, a user

can receive notifications when another user responds to their reviews or comments.

        21.     Rate That Rescue also allows the organizations being reviewed to take control of

their listing, to edit it, and to respond to reviewers.

        22.      Each review listing on Rate That Rescue provides basic information about the

organization, including a brief description of the service, contact information, and the type of

services that the organization offers, such as legal, educational, and healthcare. Organizations

can further self-identify based on various categories, including whether they are religious based,

led by sex workers, or led by women.




                                                    5
        Case 1:18-cv-01552-RJL Document 34-10 Filed 08/31/20 Page 7 of 12




        23.     Users can rate the organization on a scale of 1-5 for an overall rating and can also

rate the organization’s provision of various services, such as housing, childcare, counseling,

education, and outreach. Users can also post comments describing their experiences and other

users and the rescue organizations can reply to those comments.

        24.     Although Rate That Rescue was originally designed to provide information about

sex worker support and rescue organizations, it has expanded to share information about all types

of organizations that provide services that sex workers use, be they public, private, non-profit, or

commercial. This includes organizations that do not focus on sex workers, but have products or

services that sex workers commonly use – like Twitter, Wix, or PayPal.

        FOSTA’s Impact on Rate That Rescue

        25.     Because Rate That Rescue is designed to host the speech of its users, it relies on

47 U.S.C. § 230 (“Section 230”), which provides immunity from suit to online platforms based

on the content of user-generated speech on the site. Rate That Rescue makes clear on its site that

it is not the publisher or speaker of its users’ content. See

https://www.ratethatrescue.org/wp/about/.

        26.     Without Section 230’s protections, Rate That Rescue would not be able to

function and would face incredible liability for the content of users’ speech. The website makes

no revenue and is run by volunteers, and we are unable to actively or comprehensively review,

edit, or moderate user-generated content.

        27.     Since passage of the Allow States and Victims to Fight Online Sex Trafficking

Act, (“FOSTA”) I have been extremely worried that Rate That Rescue is potentially criminally

liable for the speech of our users. FOSTA created several new exceptions to Section 230’s

immunity that create liability based on the content of user-generated speech about sex work.




                                                   6
       Case 1:18-cv-01552-RJL Document 34-10 Filed 08/31/20 Page 8 of 12




       28.     For example, FOSTA created a new exception to Section 230 that makes websites

such as Rate That Rescue criminally liable under both federal and state laws for hosting user-

generated speech that intends “to promote or facilitate the prostitution of another person” under

the criminal anti-prostitution provisions of 18 U.S.C. § 2421A(a). 47 U.S.C. § 230(e)(5)(C).

       29.     FOSTA does not define what “promote” or “facilitate” means. I fear that terms

could be interpreted broadly to include a variety of speech hosted on Rate That Rescue, such as

speech about how to increase sex workers’ safety, which could be interpreted as promoting

prostitution. Similarly, user-generated content on Rate That Rescue listing the organizations that

provide free services to sex workers, including healthcare, housing, and childcare, could be seen

as helping or assisting sex workers and thus be construed as facilitating prostitution.

       30.     Because this user-generate speech could be viewed as helping or assisting sex

workers or expressing positive views about sex work, I am concerned that a court could find that

the user-generated content on Rate That Rescue promotes or facilitates prostitution and that

Section 230’s immunity shield is inapplicable. Rate That Rescue would then be criminally liable

for the content of its users’ speech.

       31.     I am also extremely concerned that Rate That Rescue may also be directly liable

under FOSTA’s new criminal provisions that prohibit anyone from owning, managing, or

operating a website with the intent to promote or facilitate prostitution, or to attempt or conspire

to do so. 18 U.S.C. § 2421A(a). Because Rate That Rescue was established by sex workers and

their advocates to improve the lives, health, safety, and wellbeing of sex workers, it is not

unreasonable to think that law enforcement may interpret the website and its founders speech as

promoting or facilitating prostitution.




                                                  7
       Case 1:18-cv-01552-RJL Document 34-10 Filed 08/31/20 Page 9 of 12




       32.     FOSTA also contains a criminal enhancement for Section 2421A(a) if the

individuals who own, manage, or operate the website with the intent to promote or facilitate

prostitution do so to five or more people. 18 U.S.C. § 2421A(b)(1). Because Rate That Rescue

has thousands of users, it is not difficult to imagine law enforcement arguing that Rate That

Rescue should be subject to FOSTA’s criminal enhancement penalty for promoting or

facilitating the prostitution of five or more individuals.

       33.     The concerns described above have not abated in the two years since FOSTA’s

passage because the site continues to host new user-generated content, including new services

being listed on the site and users creating new reviews of services.

       FOSTA’s Impact on In-Development Harm Reduction Application and Website

       34.     In 2018, in my role as a board member of SWOP USA, I helped lead an effort to

purchase an in-development mobile application and website dedicated to increasing sex worker

safety. Initially, SWOP USA intended to purchase the application and make it available for free.

Though, as explained below, on my recommendation SWOP USA has held off on purchasing the

application because we are concerned that it may be illegal under FOSTA.

       35.     Although the application is still being developed, its main features would allow

sex workers to use the app to report violence, harassment, and other harmful behavior against

them. The app would maintain a database of these reports so that other sex workers could query

to avoid bad actors and to decrease violence against them.

       36.     Another planned feature of the application would have sent out notifications to

others near the location of the sex worker who reported an incident, alerting them about violent

or otherwise harmful individuals.




                                                   8
       Case 1:18-cv-01552-RJL Document 34-10 Filed 08/31/20 Page 10 of 12




       37.     Sex workers and their allies have long maintained similar “bad date” lists in both

paper and digital form as a way to reduce violence against sex workers and increase their safety.

SWOP USA was particularly interested in purchasing this app because it would provide similar

benefits to sex workers throughout the United States vie a readily accessible and easy to use

online platform.

       38.     The benefits of creating a centralized and easily accessible service for sex workers

to communicate timely health and safety information cannot be overstated. Existing bad-date

lists and other communication channels among sex workers are often fragmented and

decentralized. The existing tools may also not be able to reach less marginalized sex workers,

possibly because they lack access to the people or communities who are sharing the information.

Thus having a single online platform accessible by anyone, via a phone application or Internet

browser, would have made it possible for everyone to access and share information.

       39.     The application, much like Rate That Rescue, would need to rely on Section 230’s

legal protections because its creators, myself included, lack the resources to actively review,

screen, edit, or otherwise moderate submissions. Prior to FOSTA passing, I understood that

Section 230 would provide immunity to SWOP USA for any harmful speech that would be

hosted on the application and corresponding website. But as I described above regarding Rate

That Rescue, FOSTA created new exceptions to Section 230’s immunity when the user-

generated speech concerns sex work.

       40.     Because the application would host speech from sex workers that intends to help

others work safely and avoid violence and harassment, that speech could be construed as

promoting or facilitating prostitution. The application, and by extension, SWOP USA, could thus




                                                 9
       Case 1:18-cv-01552-RJL Document 34-10 Filed 08/31/20 Page 11 of 12




be ineligible for Section 230’s immunity and could face liability for its users’ speech under

Section 2421A(a).

        41.     Additionally, it is reasonable to believe that law enforcement may perceive the

application itself as an online platform that intends to promote or facilitate prostitution, or at least

attempts or conspires to do so. SWOP USA, as its owner, operator, and manager, could thus be

directly liable under Section 2421A for the same reasons that Rate That Rescue would be as

described above. Similarly, the app could likely face criminal enhancement penalties created by

FOSTA because the application and website could easily be seen as promoting or facilitating the

prostitution of five or more people.

        42.     More than two years after FOSTA’s passage, I still cannot in good conscience

recommend that SWOP USA take on such expansive criminal liability, despite the fact that the

application would help thousands of sex workers keep themselves safe. As a result, SWOP USA

did not purchase the application and has no plans to develop any similar service in the future,

even though providing that service would be directly in line with SWOP USA’s mission.

        The Pandemic’s Impact on Sex Worker Advocacy

        43.     The public health crisis as a result of the Coronavirus has underscored the need

for sex workers to have access to digital communication tools and online platforms. Part of my

work involves providing in-person, direct services to sex workers, including communicating

health and safety information and directing sex workers to other services in their community.

        44.     Although I continue to meet in-person with sex workers, the various closures and

other disruptions as a result of the Coronavirus have made it even more difficult to share

information or otherwise provide services to sex workers.




                                                  10
       Case 1:18-cv-01552-RJL Document 34-10 Filed 08/31/20 Page 12 of 12




       45.     For example, prior to the pandemic, I would regularly provide information to sex

workers about the hours of operation and services available at public healthcare facilities in

Florida. Many of those facilities have closed, cut back their hours, or restricted how many people

can visit at a given time. And those facilities’ hours and services have also varied over time,

often depending on the pandemic’s impact on a particular geographic area.

       46.     Additionally, many in-person services offered by community organizations in

Florida remain closed to in-person visitors.

       47.     Under these circumstances, it has been difficult to convey accurate, timely

information about the availability of public health and community resources to sex workers that I

encounter in person.

       48.     It is my opinion that it would be easier for me to convey accurate and timely

information to sex workers about public health and community resources available if I could

engage in more digital outreach to sex workers. But for the reasons described above, I fear that

creating any tool or online service to provide that outreach may result in criminal liability under

FOSTA.

       49.     I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.


Executed on this ___th
                  28   day of August 2020 at Altamonte Springs, Florida.

                                                              Jesse Maley
                                                             __________________________
                                                                                  Verified by PDFFiller
                                                                                  08/28/2020


                                                             Jesse Maley




                                                 11
